 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

THIS SEPARATION AGREEMENT AND MUTUAL RELEASE (this "Agreement") is entered into
this 23rd day of April, 2012, by and between EVERETT WILLARD “WILL” GRAY II
("Executive") and CROSS BORDER RESOURCES, INC. (the "Company") (collectively
referred to as the "Parties") to resolve all issues related to or arising out of
Executive’s former employment with Company and Executive’s termination of
employment on the Termination Date. This Agreement is delivered in connection
with that certain Agreement dated April 23, 2012, by and between Red Mountain
Resources, Inc. and the Company and becomes effective on the Change of Officer
Date as defined therein which shall be no later than May 31, 2012. In
consideration of the mutual covenants contained herein, the sufficiency of which
the Parties acknowledge, the Parties agree as follows:

 

1.          Termination Date. Executive was provided notice, or Executive
provided notice to the Company, on April 23, 2012 (the "Notice Date") that his
last day of employment with the Company shall be May 31, 2012 (the "Termination
Date").

 

2.          Transition Period. For the period that begins on the Notice Date and
ends on the Termination Date (the "Transition Period"), Executive shall continue
to perform, in good-faith and with his best efforts, his employment
responsibilities (as described in the Executive’s Employment Agreement dated
January 31, 2011 as amended on March 6, 2012 and April 20, 2012) (the
"Employment Agreement") for the Company during normal work hours. The Company
will pay Executive, subject to normal tax and other payroll withholdings,
Executive’s regular salary during the Transition Period pursuant to the
regularly scheduled payroll practice of the Company. Notwithstanding any
provision in this Agreement to the contrary, the Company reserves the right to
accelerate Executive’s Termination Date if such Executive does not perform, in
good-faith and with his best efforts, his employment responsibilities during
normal work hours.

 

3.          Payments on Termination Date. The Company will pay Executive,
subject to normal tax and other payroll withholdings (a) Executive’s earned, but
unpaid regular salary through the Termination Date, and (b) Executive’s earned,
but unused vacation time through the Termination Date. The Company shall pay
Executive the amounts described in (a) and (b) above in the pay check
immediately following his Termination Date. The Company will extend Executive’s
current Company group medical, dental and vision benefit coverage, if any,
through the Termination Date. The continuation of coverage during the Transition
Period shall not count toward satisfying the health care continuation coverage
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1986
("COBRA").

 

4.          Severance Benefit. In consideration for the agreements and releases
by Executive set forth below, Company agrees that the Company shall pay
Executive an amount in accordance with Section 5.3 of the Employment Agreement
("Severance Benefit"). Executive acknowledges and agrees that, but for his
execution of this Agreement, he would not be entitled to the Severance Benefit
described above. In the event of death of the Executive prior to receipt of all
amounts due hereunder or under the Employment Agreement, any remaining Severance
Benefit shall be paid to the estate of the Executive.

 



1

 

 

5.          Termination of Benefits. Executive acknowledges that Company has
explained Executive’s right under COBRA and understands that he has sixty (60)
days from his Termination Date to notify the Company and formally elect COBRA
continuation coverage. Executive acknowledges and agrees that he is solely
responsible to pay all costs of any COBRA continuation coverage which he may
elect. Executive further acknowledges that his participation in and entitlement
to any and all other compensation, fringe benefits, Executive benefit plans
(either Executive welfare benefit plans or Executive benefit pension plans)
cease on his Termination Date.

 

6.          Terms of Settlement.

 

(a)     Settlement and Release.

 

(i)     Release By Executive. Subject to the conditions hereinafter set forth,
and in exchange for the payment of the Severance Benefit subject to all
applicable tax withholding, Executive hereby:

 

(1)     forever releases and discharges the Company and its respective officers,
directors, stockholders, agents, employees, subsidiaries, affiliates, successors
and assigns (collectively, the "Released Persons") from any and all claims,
actions, causes of actions and demands of Executive, known or unknown, that
Executive may have against the Released Persons, and any other claims that may
arise in connection with Executive's capacity as an employee, officer, director
or stockholder of the Company (whether directly or derivatively through the
Company), including, without limitation, all damages, obligations, liabilities,
costs and expenses incurred or otherwise suffered by Executive in connection
therewith; specifically excluding, however, any claims for breach of any
representation, warranty, obligation or covenant by the Company contained in
this Agreement; and

 

(2)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding against the Company or any of such
Released Persons in connection with any claim, action, cause of action or demand
released by Executive herein.

 

(I)     Without limiting the foregoing terms, this Agreement specifically
includes and extinguishes all known or unknown claims, suits, actions, causes of
action, demands or charges for age, sex, gender, pregnancy, sexual orientation,
race, color, national origin, disability discrimination, or discrimination on
any other basis, retaliation, "whistle-blowing," any and all wage claims, breach
of contract, wrongful discharge, detrimental reliance, retaliatory discharge,
infliction of emotional distress claims, any other tort claims, and any and all
claims, suits, actions, causes of action, demands or charges arising from any
alleged violation by or on behalf of the Released Persons, of any federal, state
or local constitution, statute, regulation, ordinance, order, public policy or
common law.

 



2

 

 

(II)     Nothing in this Agreement precludes Executive from asserting any claim
he may have pursuant to the Texas Workers’ Compensation Act, nor shall this
Agreement preclude Executive from asserting any claim to enforce the terms of
this Agreement or for a breach of this Agreement.

 

This release is not intended to encompass claims for workers' compensation or
unemployment benefits. Nor is this release intended to prevent Executive from
filing a statutory claim concerning employment with the Company or the
termination thereof with the federal Equal Employment Opportunity Commission
("EEOC"), or similar state agencies. However, if Executive does so, or if any
such claim is prosecuted in his name before any court or administrative agency,
Executive waives and agrees not to take any award of money or other damages from
such suit.

 

Further, this release does not limit or proscribe Executive’s non-waivable right
to participate as a witness or cooperate in any investigation by the EEOC or
other agency, apply to any claim arising out of conduct occurring after the date
this Agreement is signed, apply to any claim to enforce the terms of this
Agreement or apply to any claim to challenge the validity of this Agreement
under the Older Workers’ Benefit Protection Act.

 

(ii)     Release By Company. Subject to the conditions hereinafter set forth,
and in exchange for the agreements of Executive herein, the Company hereby:

 

(1)     forever releases and discharges Executive, his heirs and personal
representatives, from any and all claims, actions, causes of action and demands
of the Company, its officers, directors, and other stockholders, known or
unknown, arising out of or in any way relating to any claims heretofore made by
such persons against Executive, and any other claims that may arise in
connection with Executive's capacity as an employee, officer or stockholder of
the Company (whether directly or indirectly), including without limitation all
damages, costs and expenses incurred or otherwise suffered by the Company, its
officers, directors, and other stockholders in connection therewith,
specifically excluding, however, any claim for breach of any representation,
warranty, obligation or covenant of Executive contained in this Agreement and
any claims, actions, causes of actions and demands arising from any deliberately
dishonest, malicious or fraudulent act or omission or any willful violation of
law by Executive; and

 

(2)     covenants and agrees not to sue or bring, or cause or permit to be
commenced, any action or legal proceeding, against Executive, his heirs or
personal representatives in connection with any claim, action, cause of action
or demand released by such persons herein.

 

(iii)     Mutual Assurances. The Parties hereto hereby mutually affirm and
warrant to the other that they are unaware of any asserted or unasserted claims,
causes of action or lawsuits against or by either party against the other, and
as set forth elsewhere in this Agreement, do hereby mutually release and hold
each other harmless from any such claims that may now exist or subsequently
arise.

 



3

 

 

(b)     Allocation of Severance Benefit. The Company and Executive agree that
the Severance Benefit shall be allocated totally as severance compensation to
Executive. The Parties hereto agree to consistently report this allocation in
the manner set forth above on their books and tax returns.

 

(c)     Compromise of Disputed Claims. The Parties acknowledge that this is a
compromise and settlement and that this Severance Benefit is to provide
severance compensation to Executive and to avoid the potential expense and
inconvenience of litigation, and that neither party admits any liability with
respect to the foregoing, and in fact, each party expressly denies liability
with respect thereto. In no event shall anything contained herein be construed
as an admission of liability on the part of any of the parties hereto or any
other persons released from liability herein.

 

(d)     Full and Complete Settlement. Executive acknowledges that the agreements
contained herein and payment of the Severance Benefit are to be made and
received in full and complete settlement and satisfaction of all of the
aforesaid claims, actions, causes of actions, demands, damages, costs and
expenses. The Company acknowledges that Executive's agreements contained herein
are to be made and received in full and complete settlement and satisfaction of
all of the aforesaid claims, action, causes of actions, demands, damages, costs
and expenses. This Agreement is entered into freely and voluntarily by the
parties with the approval and the opportunity to obtain the advice of counsel.

 

7.          Indemnification and Insurance.

 

(a)     Indemnification. The Company agrees to indemnify and hold harmless
Executive from and against all costs, damages, expenses, liabilities, claims,
suits and causes of action of every nature arising out of or in connection with
Executive’s employment with the Company; provided, however, that the Company
shall have no obligation to indemnify or hold harmless Executive from any
claims, actions, causes of actions and demands arising from any deliberately
dishonest, malicious or fraudulent act or omission or any willful violation of
law by Executive.

 

(b)     Insurance. The Company agrees that it will maintain its existing
directors and officers liability insurance policy until December 31, 2015;
provided, however, that the Company shall have the option to terminate such
policy at any time and obtain tail insurance in its place providing for coverage
of the Executive on the date prior to the date hereof so long as coverage under
such tail policy extends through December 31, 2015.

 

8.     No Encouragement of Claims. The Parties will not encourage any person to
file a lawsuit, claim, or complaint against any of the Parties. The Parties will
not assist any person who has filed a lawsuit, claim, or complaint against any
of the Parties unless it is required to render such assistance pursuant to a
lawful subpoena or other legal obligation.

 



4

 

 

9.          Return of Company’s Property. Executive agrees that he shall return
to Company all of its property that is in Executive’s possession or control
including, without limitation, all keys, computer hardware, materials, papers,
books, files, documents, records, policies, customer information and lists,
sales and marketing information, data base information and lists, mailing lists,
notes, computer software and programs, data, and any other property or
information that Executive may have relating to Company, its customers,
Executives, policies, or practices (whether those materials are in paper or
computer-stored form).

 

10.          Cooperation. Executive agrees to cooperate with Company in any
internal investigation or administrative, regulatory or judicial proceeding as
reasonably requested by Company including, without limitation, Executive being
available to Company upon reasonable notice for interviews and factual
investigations, appearing at Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Company
all pertinent information and turning over to Company all relevant documents
which are or may come into Executive’s possession.

 

11.          Non-disparagement. The Parties agree that they will not disparage,
denigrate, or defame one another and/or related persons or any of their business
products or services.

 

12.          Non-Admission. This Agreement does not constitute an admission by
any of the Parties, and each Party specifically denies, that any action that any
of the Parties has taken or has failed to take with respect to one another was
or is wrongful, unlawful, in violation of any local, state or federal act,
statute or constitution or susceptible of inflicting any damages or injury upon
the other Party.

 

13.          Applicable Law. This Agreement shall be governed by, construed, and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the laws of the State of Texas without giving effect to that State’s principles
regarding conflict of laws.

 

14.          Severability. In the event that any provision of this Agreement is
found by any court or tribunal of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall remain valid and enforceable.

 

15.          Remedies Upon Breach of Agreement. In the event of any breach of
this Agreement, the party aggrieved shall be entitled to recover from the other
party not only the amount of any judgment which may be awarded against the
breaching party, but also such other damages, costs and expenses as may be
incurred by the aggrieved party as a result of such breach, including court
costs, reasonable attorney's fees, and all other reasonable out-of-pocket costs
and expenses incurred in connection therewith, taxable or otherwise, in
preparing the defense of, defending against or seeking or obtaining an abatement
of or injunction against such action or proceeding, in establishing or
maintaining the applicability or validity of this Agreement or any provision
thereof, and in prosecuting any counterclaim or crossclaim based thereon.

 



5

 

 

16.          Entire Agreement. This Agreement contains the entire agreement and
understanding between Executive and Company concerning the matters described
herein and supersedes all prior agreements, discussions, negotiations,
understandings and proposals of the parties. Notwithstanding the foregoing
sentence, those provisions of Executive’s Employment Agreement that by their
terms are intended to survive and are enforceable past the Termination Date
shall continue to bind the Executive and are incorporated by reference herein.
The terms of this Agreement cannot be changed except in a subsequent document
signed by Executive and an authorized officer of Company. This Agreement binds
and is for the benefit of Executive and Company as well as his/her/its
respective heirs, personal representatives, successors and assigns.

 

17.          Counterparts and Facsimile Execution. This Agreement may be
executed in two or more counterparts each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. To
facilitate the execution of this Agreement, this Agreement may be executed by
facsimile signature, with the original signature to be provided promptly after
facsimile transmission.

 

18.          Expenses. Except as provided herein, each party shall pay their own
respective legal and other professional fees and other expenses incurred in
connection with the matters addresses herein.

 

19.          Revocation Period. Executive has the right to revoke this Agreement
during a period of seven (7) days after Executive signs it ("Revocation
Period"). To revoke this Agreement, Executive must sign and send a written
notice of Executive’s decision to revoke the Agreement, addressed to Company,
and that written notice must be received no later than seven (7) days after
Executive signed this Agreement. If Executive exercises his right to revoke this
Agreement, Executive will not be entitled to any of the money, benefits and
other consideration from Company described in Paragraph 4, and must immediately
repay to Company any consideration that Executive already has received from
Company under that paragraph.

 

20.          Knowing and Voluntary Waiver. Executive acknowledges that he: (a)
has completely read this Agreement and fully understands its meaning; (b) has
had the opportunity of twenty-one (21) days to review this Agreement before
signing it; (c) has had the full opportunity to investigate all matters
pertaining to Executive’s claims and fully understands its terms and contents,
including the rights and obligations hereunder; (d) has been informed of the
right to consult an attorney before signing this document; (e) is entering into
this Agreement knowingly and voluntarily; and (f) the only consideration
Executive is receiving for signing this Agreement is described herein, and no
other promises or representations of any kind have been made by any person or
entity to cause Executive to sign this Agreement.

 



6

 

 

21.          Older Workers’ Benefit Protection Act Protections. Pursuant to the
Age Discrimination in Employment Act and the Older Workers’ Benefit Protection
Act, if Executive is over the age of forty (40), Company hereby advises
Executive of the following:

 

(a)     Executive is advised to consult with an attorney prior to signing this
Agreement.

 

(b)     Executive is advised to completely read this Agreement and fully
understand its meaning.

 

(c)     Executive has up to forty-five (45) days within which to consider
whether he should sign this Agreement. Executive may sign this Agreement at any
time during this 45-day period. However, the offer contained in this Agreement
will expire if it is not accepted within 45 days after Executive receives it.

 

(d)     If Executive signs the Agreement, he shall have seven (7) days
thereafter to revoke the Agreement. To revoke the Agreement, Executive must
deliver written notice of the revocation to Company, so that it is received
before the seven (7) day revocation period expires.

 

(e)     In signing this Agreement, Executive has had the full opportunity to
investigate all matters pertaining to Executive’s claims and fully understands
its terms and contents, including the rights and obligations hereunder.

 

(f)     In signing this Agreement, Executive is not releasing or waiving any
federal age discrimination claims based on conduct or events that occur after
the Agreement is signed.

 

(g)     Executive is entering into this Agreement knowingly and voluntarily.

 

(h)     Executive’s only consideration for signing this Agreement is described
herein, and no other promises or representations of any kind have been made by
any person or entity to cause Executive to sign this Agreement.

 

READ CAREFULLY.

THIS DOCUMENT CONTAINS A RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

 

EVERETT WILLARD GRAY II

 

 

/s/Everett Willard Gray II

CROSS BORDER RESOURCES, INC.

 

 

By:          /s/Brad Heidelberg

 

 

 

Brad Heidelberg

Chair of Compensation Committee

April 23, 2012 April 22, 2012 Date Signed by Executive Date Signed by Company  
 

 



7

 

 